DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 4, 2021 has been entered.
 
Response to Amendment
In view of applicant’s amendments and arguments filed on January 4, 2021, the rejections of claims 10-15 and 21-29 under 35 U.S.C. 102 or 103 as stated in the Office Action mailed on October 1, 2020 have been withdrawn.

Reason for Allowance
Claims 10-29 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 10 recites the interconnect layer comprises a conductive structure comprising a conductive material surrounded by a barrier layer; a diffusion barrier layer 
Claim 21 recites a diffusion barrier layer interposed between overlapping portions of the second conductive structures and each bottom electrode of the MTJ structures, wherein the diffusion barrier layer does not extend beyond the overlapping portions, and wherein the bottom surfaces of each bottom electrode in the MTJ structures and top surfaces of the second conductive structures are parallel to each other. 
These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
Claims 11-15 and 22-29 variously depend from claim 10 or 21, so they are allowed for the same reason.
The examiner’s statements of reasons for allowance of claims 16-20 were given in the Office Action mailed on October 1, 2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUNG LEE whose telephone number is (571)272-5977.  The examiner can normally be reached on 9 AM - 5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHEUNG LEE/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        January 26, 2021